DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-12 recite the terms “IC” and “ID” without identifying what the terms stand for.  Therefore, the scopes of the claims cannot be determined.  
For the purpose of examination against prior arts, “IC” is interpreted as “integrated circuits” and “ID” is interpreted “identifier”.

Allowable Subject Matter
Claims 1 and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
s 2-4 and 6-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  no reasonable combination of prior art references is found to disclose all of the claimed features, as a whole, as required in the currently presented claims.
Claim 1 recites “An IC communication device comprising: a plurality of ICs including first to N-th ICs arranged to be adjacent (N is an integer equal to or greater than 2); and a controller connected to the first IC, wherein when the controller in a sleep mode receives a wakeup signal and transmits the wakeup signal to the first IC, the wakeup signal is transmitted in two directions to two ICs, from the first to N-th ICs, arranged to be adjacent”.  Claim 5 recites a method claim with similar claimed features as claim 1 with additional details.
Closest references found include Lee (US 2014/0091770), Sugumar (US 2015/0095688) and Marcel Vandensande (US 2004/0117537).  Lee (i.e. paragraph [0051]) discloses a master BMS that transmits wake-up signals to slave BMS connected in a serial communication network, such as a daisy chain, in both the forward and backward direction.  However, the master BMS does not transmit the wake-up signal when it is in a sleep mode and receives a wakeup signal as required by the currently presented claims.  The slave BMS in Lee is normally in the standby (sleep) state, and upon receiving the wake-up signal, wakes up and transmits the wake-up signal to the next slave BMS.  However, the slave BMS only transmits the wake-up signal in the 
Hoglund (US 2018/0167301) discloses the feature of incrementing a count field of a frame as the frame traverses through a network with a ring topology, which is similar to claimed features of claims 2-3.  However, Hoglund does not cure the deficiencies of the above references with regard to claims 1 and 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/Primary Examiner, Art Unit 2473